DETAILED ACTION
Receipt of Arguments/Remarks filed on March 28 2022 is acknowledged. Claims 1-41 and 47 were/stand cancelled. Claims 42-46 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
	The cancellation of claims 1, 27 and 39 in the response filed March 18 2022 has rendered the rejection of the claims under 35 USC 103 moot.  
	The cancellation of claims 1, 26-27, 39 and 47 in the response filed March 18 2022 has rendered the rejection of the claims on the ground of nonstatutory double patenting moot.  
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Claims 42-46 are allowed. The prior art does not teach or suggest compounds of
structure P4-3 as the recitations for R, R1, R2 and R11-13 exclude substitution, see
Applicants arguments filed July 27 2018, specifically pages 22 of the response (page 9
of the arguments).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616